 Case 5:16-cv-02526-DMG-AGR Document 212 Filed 03/22/21 Page 1 of 2 Page ID #:2163



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   JOSE VELA,                                  )      NO. EDCV 16-2526-DMG (AGR)
                                                 )
11                            Plaintiff,         )
                                                 )      ORDER ACCEPTING FINDINGS AND
12          v.                                   )      RECOMMENDATIONS OF UNITED
                                                 )      STATES MAGISTRATE JUDGE
13   UNITED STATES OF AMERICA,                   )
     et al.,                                     )
14                                               )
                              Defendants.        )
15                                               )
16
                 Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s motion for
17
     dismissal of Second Amended Complaint, the records on file, the Report and
18
     Recommendation of the United States Magistrate Judge (“Report”), and the
19
     objections filed by both Plaintiff and Defendant. Further, the Court has engaged in a
20
     de novo review of those portions of the Report to which a party has objected.
21
                 The Court construes Plaintiff’s objections as a motion for a stay until he is
22
     released from custody. Plaintiff’s objections include an “Erratum [] Notice and Motion
23
     to Amend Plaintiff’s Motion to Dismiss Without Prejudice.” [Doc. # 197.] Although
24
     not entirely clear, Plaintiff asks for dismissal without prejudice or “a pause in these
25
     matters until the Plaintiff is released out of the custody of the Defendants and back to
26
     society so that he may seek assistance in these matters.” (Id. at 13.)1 Plaintiff
27
28
        1
          Page citations are to the page numbers assigned by CM/ECF in the header
     of the document.
 Case 5:16-cv-02526-DMG-AGR Document 212 Filed 03/22/21 Page 2 of 2 Page ID #:2164



 1   explains that he sought dismissal so that he could continue with the litigation once
 2   released from custody. (Id. at 11, 13.) The Magistrate Judge ordered Defendant to
 3   file a response to Plaintiff’s motion for a stay. [Doc. # 200.] Defendant filed a
 4   response. [Doc. # 203.] The Magistrate Judge ordered Plaintiff to file a reply but
 5   Plaintiff did not do so. [Doc. # 207.]
 6         According to the Bureau of Prisons website, Plaintiff’s projected release date
 7   from residential reentry is March 31, 2021. (Williams Decl. ¶ 12, Doc. # 203-1);
 8   https://www.bop.gov/inmateloc.
 9         IT IS ORDERED that Plaintiff’s motion for dismissal of the Second Amended
10   Complaint is DENIED and his alternative motion for a stay of proceedings is
11   GRANTED IN PART until March 31, 2021. [Doc. # 190.] The matter is referred back
12   to the Magistrate Judge to address pending motions.
13         Plaintiff is reminded that it is his responsibility to apprise the Court and
14   opposing counsel of his current address as well as telephone number and email
15   address. Failure to do so may result in dismissal of this action for failure to
16   prosecute. Local Rule 41-6.
17
18   DATED: March 22, 2021
                                                          DOLLY M. GEE
19                                                   United States District Judge
20
21
22
23
24
25
26
27
28

                                                 2
